Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered November 7, 1991, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
The record demonstrates that defendant merely withdrew pending motions and agreed to forfeit his right to appeal rulings on motions already decided as part of his negotiated plea. The court inquired and determined that both defendant’s plea and waiver were knowingly and voluntarily entered. Defendant did not agree to, nor did he, forfeit his right to appeal any other claims protected by statute or by the United States or New York Constitutions. Thus, it was not necessary for the court to inquire as to whether defendant made a knowing and voluntary waiver of these rights (People v Sea-*411berg, 74 NY2d 1, 11-12; People v Callahan, 80 NY2d 273, 283). Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.